DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line2 recites “wherein a half width (2ϴ) of a diffraction peak (10X)(38° to 49°) by X-ray diffraction is 4.2° or less”.  It is not clear what “diffraction peak (10X)” means and therefore the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanoi et al. (U.S. Pub. No. 2015/0357637).
Claim 1, Yamanoi et al. teaches a spectra that displays half width (2 ϴ) of a diffraction peak (38° to 49°) by X-ray diffraction is 4.2° or less (Fig. 3B).  Page 7 of applicant’s specification states “As used herein, the mesopores refer to pores having a pore diameter of 2 nm to 50 nm, the micropores refer to pores having a pore diameter of less than 2 nm, and the macropores refer to pores having a pore diameter of more than 50 nm.”  Yamanoi et al. teaches a pore size distribution that meets wherein a ratio (mesopore volume/micropore volume) of a mesopore volume (cm3/g) measured by a BJH method to a micropore volume (cm3/g) measured by a HK method is 1.20 or more (Figure 2B).  
Regarding claims 2 and 3, the statements “derived from a plant” and “derived from chaff” are method statements. Claim 1 is a product claim.  Therefore claims 2 and 3 are considered by product claims.  MPE §2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  It is the position of the Office the porous carbon material taught by Yamanoi et al. is the same as or obvious form of the porous carbon material claimed by applicant.
Regarding claim 4, Yamanoi et al. teaches lithium sulfide supported on the pores present in the porous carbon material which meets a broad and reasonable interpretation of wherein the porous carbon material is a carrier for a catalyst (paragraphs 33 and 37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F 3 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        05/13/2021